                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


 TINA MCCOLL,                                 CV 17-40-H-SEH-TJC

                    Plaintiff,                 ORDER DENYING
                                               PLAINTIFF’S SECOND
 vs.                                           MOTION TO COMPEL
                                               DISCOVERY
 AMERICAN NATUROPATHIC
 COUNCIL and ALLIED
 PROFESSIONALS INSURANCE
 COMPANY,

                    Defendants.


       Plaintiff Tina McColl (“McColl”) brings this action against Defendant

Allied Professional Insurance Company (“Allied”) for bad faith insurance practices

under Montana’s Unfair Trade Practices Act. (Doc. 6.)

       United States District Judge Sam E. Haddon has referred the case to the

undersigned under 28 U.S.C. § 636(b)(1)(B). (Doc. 76, 82.) Presently before the

Court is McColl’s Second Motion to Compel Discovery. (Doc. 122.) Having

considered the parties’ submissions, the Court finds McColl’s motion should be

denied.

I.     FACTUAL BACKGROUND

       Allied insured Dr. Michael Lang, a Bozeman naturopathic physician, under a

professional liability policy. McColl presented a claim for damages against Dr.

                                         1
Lang for professional negligence, alleging that he applied “black salve” to her

nose, which burned a third-degree, 4 mm deep hole in her nose. The claim was not

resolved, and ultimately the matter proceeded to trial. A jury rendered a verdict

against Dr. Lang in the amount of $138,853.00. (Doc. 36.)

         This lawsuit arises out of Allied’s handling of McColl’s claim against Dr.

Lang. (Doc. 6.) McColl alleges Allied failed to timely and adequately investigate,

negotiate and pay McColl’s damages, despite the fact liability was reasonably

clear.

         Allied Professionals Insurance Services (“APIS”) is a management services

company which provides administrative, management and claims handling

functions for Allied. The services are provided under a Corporate Services

Agreement between Allied and APIS. Pursuant to that agreement, an employee of

APIS, Sara Schroeder, participated in the handling of McColl’s underlying claim

against Dr. Lang. Id. Her father, Michael J. Schroeder, also participated in the

handling of McColl’s underlying claim. Mr. Schroeder is Vice President and legal

counsel for APIS, and is also a stockholder in APIS. Although it was involved in

the adjustment of McColl’s claim, APIS is not a party to this action.

         In her present motion, McColl seeks to compel (1) the production of the

Corporate Services Agreement between Allied and APIS; (2) a response to

“interrogatories about Michael Schroeder’s remuneration for his claims handling


                                           2
activities;” and (3) “Michael Schroeder to answer questions about his ownership

interest in APIS.” (Doc. 123 at 1.)

II.   DISCUSSION

      The threshold requirement for discoverability under the Federal Rules of

Civil Procedure is whether the information sought is “relevant to any party’s claim

or defense and proportional to the needs of the case.” Fed R. Civ. P. 26(b)(1).

Factors to consider include “the importance of the issues at stake in the action, the

amount in controversy, the parties’ relative access to relevant information, the

parties’ resources, the importance of the discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely

benefit.” Id. “Information within this scope of discovery need not be admissible

in evidence to be discoverable.” Id.

      The relevance standard is commonly recognized as one that is necessarily

broad in scope. See Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)

(citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)). However broadly defined,

relevancy is not without “ultimate and necessary boundaries.” Hickman, 329 U.S.

at 507. Accordingly, district courts have broad discretion to determine relevancy

for discovery purposes. The party seeking to compel discovery has the burden of

establishing that its request satisfies the relevancy requirements of Rule 26(b).

Soto v. City of Concord, 162 F.R.D. 603, 610 (N.D. Cal. 1995).


                                          3
      McColl maintains that an adjuster’s financial motivation to deny claims or

adjust claims in a particular manner is relevant and discoverable. McColl argues

the information sought to be compelled by her motion is necessary to determine

whether Michael Schroeder or APIS had a financial motive to refuse to timely

investigate and pay her claim against Dr. Lang.

      McColl is correct that courts have found that adjuster compensation may be

relevant to bad faith claims in certain circumstances. In Anspach v. United of

Omaha Life Ins. Co., 2011 WL 3862267 at *9 (D.S.D. Aug. 31, 2011), for

example, the federal district court compelled the production of adjuster personnel

files, finding they “may reveal whether a particular employee was rewarded

financially for denying a certain number or percentage of claims or achieving a

particular outcome with regard to claim’s handling.” Here, however, there is no

indication that is the case. In fact, Allied has responded to discovery on this issue,

and has stated that neither Sara nor Michael Schroeder receive any financial

benefit from the manner in which either may handle or adjust individual claims,

including McColl’s claim. Nevertheless, the Court will discuss below each of the

specific matters McColl seeks to compel.

///

///


                                          4
   A. Corporate Services Agreement

      McColl contends that it should be provided with a copy of the Corporate

Services Agreement between APIC and APIS “to determine the extent to which

Mr. Schroeder is influenced in his claims handling decisions by financial gain.”

(Doc. 123 at 5.) Allied objects to production of the agreement on the grounds of

relevance, and because it is a confidential and proprietary agreement between

Allied and APIS. Allied represents that the agreement does not provide for

compensation to be paid based on the handling and outcome of any claim or

claims. (Id.)

      The Court ordered Allied to submit a copy of the Corporate Services

Agreement for an in camera inspection. Allied did so, and the Court has had the

opportunity to review the agreement. As represented by Allied, the agreement

provides for a flat monthly fee to be paid by Allied to APIS for claims

management as well as for other managerial services. It does not provide any

variation in compensation to be paid to APIS based upon how APIS, or any of its

employees, handles individual claims. Unlike the concern expressed in Anspach,

the agreement does not provide any financial reward for denying a claim or

achieving a particular outcome with regard to claim handling.

      Therefore, the Corporate Services Agreement does not evidence a financial

incentive to deny McColl’s claim, or to refuse to timely investigate and attempt to


                                         5
settle her claim. McColl has not provided any other basis why the agreement may

be relevant to her claims. Therefore, McColl’s motion to compel production of the

Corporate Services Agreement is denied.

   B. Michael Schroeder’s Remuneration for Claims Handling

      McColl seeks an order compelling Allied to answer interrogatories “about

Michael Schroeder’s remuneration for his claims handling activities,” citing

Allied’s response to McColl’s Interrogatory No. 20. (Doc. 123 at 1.) In

Interrogatory No. 20, McColl seeks information about whether “Michael Schroeder

was offered or received a bonus, profit sharing or other compensation beyond his

regular salary” for the years 2012 through 2015. (Id. at 4.) Again, McColl

contends this information may be relevant to whether Mr. Schroeder had a

financial incentive to deny payment of her claim.

      But Allied did respond to Interrogatory No. 20. After objecting to the

interrogatory on the grounds of relevance and confidentiality, Allied responded in

part that “Michael Schroeder was not offered and did not receive a bonus, profit

sharing or other compensation beyond his regular salary for the years 2012-2015

that in any way related to any claim including Ms. McColl’s.” (Doc. 123 at 4.) In

a supplemental response to Interrogatory No. 20 provided after the depositions of

Sara and Michael Schroeder, Allied reiterated that “[t]he testimony of Sara and

Michael Schroeder confirm once again that bonuses are not based upon how claims


                                          6
including that of Mrs. McColl are handled . . . the calculation of bonuses is not tied

to the handling of any particular claim including that of Mrs. McColl.” (Id.)

Consequently, Allied has responded to McColl’s discovery request relative to

“Michael Schroeder’s remuneration for his claims handling activities,” (id. at 1)

and has explained that he does not receive any compensation based upon how

individual claims are handled.

      Nevertheless, McColl points out that Michael Schroeder has acknowledged

that he may be paid a bonus based on “how well [APIS] had done.” (Doc. 127-4 at

2.) McColl therefore contends she should be provided the Corporate Services

Agreement between Allied and APIS to determine whether Mr. Schroeder’s claim

handling decisions may be influenced by his desire to benefit APIS. (Doc. 123 at

5.) But again, the Court has reviewed the Allied/APIS Corporate Services

Agreement, and it does not provide any claim-based financial incentive, other than

setting a flat fee for providing claim management services.

      Consequently, Allied has responded to McColl’s discovery requests

regarding any bonuses and compensation paid to Michael Schroeder for his claims

handling activities. McColl has not specified what additional information she

seeks to compel on this issue, or why any additional information would be relevant

to any of her claims. Therefore, McColl’s motion to “compel [Allied] to respond




                                          7
to interrogatories about Michael Schroeder’s remuneration for his claims handling

activities” (Doc. 123 at 1) is denied.

   C. Michael Schroeder’s Ownership Interest in APIS

   McColl also complains that Michael Schroeder improperly refused to answer

inquiries in his deposition regarding his ownership interest in APIS. She again

claims this information may be relevant to his financial incentive for refusing to

investigate and settle her claim. But McColl does not specify where Mr. Schroeder

failed to provide information regarding his financial interest in APIS. On the

contrary, Mr. Schroeder testified in his deposition that he is an owner of stock in

APIS. (Doc. 127-4 at 3, 4.)

   The question McColl cites in support of her motion to compel is much broader

than Mr. Schroeder’s ownership interest in APIS. McColl states that Mr.

Schroeder was asked in his deposition “[w]ho are the owners of stock in APIS.”

(Doc. 123 at 3.) After consulting with counsel, Mr. Schroeder declined to identify

the names of other shareholders in APIS on the grounds of relevance.

Nevertheless, McColl provides no explanation why the identity of other

shareholders in APIS – who did not participate in any way in the adjustment of her

claim – would be relevant to the issue of financial incentive. McColl’s counsel

stated during Mr. Schroeder’s deposition that the basis for the inquiry was to

determine who had the authority to make discretionary decisions regarding


                                          8
bonuses. (Doc. 127-4 at 3.) But it was made clear in the deposition that Mr.

Schroeder was prepared to answer any questions McColl had concerning who had

the authority within APIS to authorize bonuses. (See id., stating “I will happily

answer all of those questions” regarding who makes the decision for discretionary

bonuses). Apparently, McColl’s counsel did not pursue that line of inquiry.

   Therefore, Michael Schroeder has testified that he is an owner of stock in APIS.

McColl does not identify what additional information she seeks to compel

regarding Michael Schroeder’s ownership interest in APIS; she has not specified

where Allied has declined to provide that information; and she has not explained

why additional information would be relevant to her claims. Accordingly,

McColl’s motion to “compel Michael Schroeder to answer questions about his

ownership interest in APIS” (Doc. 123 at 1) is denied.

III.   CONCLUSION

       Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s

Second Motion to Compel (Doc. 122) is DENIED.

       DATED this 23rd day of October, 2018.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                         9
